This Office Action is in response to the response filed on June 3, 2022. 

Applicant’s election of Group II, original claims 15-20 and new claims 21-34, is acknowledged.

Claim 34 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 34 is incorrect in reciting “wherein the first dielectric material comprises the silicon oxide.”  Claim 34’s first dielectric material comprises the aluminum oxide (see the specification at page 8, paragraph [0045]).

Claims 15, 16, 18-20, 22, 23, 25, 26, 29, 31 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glassman (United States Patent Application Publication 2020/0203603, which is cited in the Information Disclosure Statement filed on April 27, 2022).
As to independent claim 15, Glassman disclose a method (see the entire reference, including the Figs. 2A-2E disclosure) comprising:  depositing a bottom electrode layer 209 over a substrate (page 5, paragraphs [0052] and [0055]); depositing a dielectric film 211/213 over and directly on the bottom electrode layer, wherein the dielectric film comprises multiple different dielectric layers 211 and 213 that are vertically stacked, wherein the multiple different dielectric layers comprise a first dielectric layer 211 at the bottom electrode layer, and wherein the first dielectric layer has a highest electron affinity amongst the multiple different dielectric layers (page 5, paragraphs [0056-0057); depositing a top electrode layer 217 over the dielectric film; and patterning the bottom electrode layer, the dielectric film, and the top electrode layer into a memory cell 252.
As to dependent claim 16, Glassman’s method further comprises depositing a cap (oxygen exchange) layer 215 over the dielectric film 211/213, wherein the top electrode layer 217 is deposited over the cap layer and has a lesser affinity for oxygen than the cap layer.
As to dependent claim 18, Glassman’s dielectric film 211/213 comprises a second dielectric layer 213, and wherein the depositing of the dielectric film comprises depositing the first dielectric layer 211 by vapor deposition with a first set of precursors (page 5, paragraph [0056]; and depositing the second dielectric layer 213 over the first dielectric layer by vapor deposition with a second set of precursors different than the first set of precursors (page 5, paragraph [0057]).
As to dependent claim 19, Glassman’s method further comprises (see the Figs. 4A-4B disclosure) applying a forming voltage having a positive polarity from a top electrode of the memory cell to a bottom electrode of the memory cell to form a conductive filament 402 in a dielectric structure separating the top and bottom electrodes.
As to dependent claim 20, an electron affinity of Glassman’s dielectric film 211/213 decreases discretely and uninterrupted from a bottom surface of the dielectric film to a top surface of the dielectric film.
As to independent claim 22, Glassman discloses a method for forming a memory cell (see the entire reference, including the Figs. 2A-2E disclosure), comprising:  forming a bottom electrode 210; forming a dielectric stack 212/214 overlying the bottom electrode and comprising a plurality of dielectric layers 212 and 214; and forming a top electrode 218 overlying the dielectric stack; wherein a bottom dielectric layer 212 of the plurality of dielectric layers is a closest one of the plurality of dielectric layers to the bottom electrode and has a highest electron affinity amongst the plurality of dielectric layers (page 5, paragraphs [0056-0057]).
As to dependent claim 23, Glassman’s bottom dielectric layer 212 directly contacts the bottom electrode 210.
As to dependent claim 25, Glassman’s method further comprises [forming] a cap (oxygen exchange) layer 216 overlying and directly contacting a top dielectric layer 214 of the plurality of dielectric layers, wherein the cap layer has a higher affinity for oxygen than the top and bottom electrodes, and wherein the top electrode 218 is formed overlying and directly [contacting] the cap layer.
As to dependent claim 26, Glassman’s method further comprises (see the Figs. 4A-4B disclosure) forming a conductive filament 402 in the dielectric stack, wherein the conductive filament comprises oxygen vacancies (paragraph [0068]).
As to independent claim 29, Glassman discloses a method (see the entire reference, including the Figs. 2A-2E disclosure) comprising:  depositing a bottom electrode layer 209 over a substrate (page 5, paragraphs [0052] and [0055]); depositing a dielectric film 211/213 over the bottom electrode layer and comprising multiple different dielectric materials 211 and 213 from a top of the dielectric film to a bottom of the dielectric film, wherein the multiple different dielectric materials comprise a first dielectric material 211 at the bottom electrode layer, and wherein the first dielectric material has a bottom conductive band edge that is lowest amongst the multiple different dielectric materials (page 5, paragraphs [0056-0057]); depositing a top electrode layer 217 over the dielectric film; and patterning the bottom electrode layer, the dielectric film, and the top electrode layer into a memory cell 252.
As to dependent claim 31, a bottom conductive band edge of Glassman’s dielectric film 211/213 steps up from the bottom electrode layer 209 to a top surface of the dielectric film (page 5, paragraphs [0056-0057]).
As to dependent claim 33, Glassman’s multiple different dielectric materials 211 and 213 are oxides (page 5, paragraphs [0056-0057]).
















Claims 22-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (Korean patent document 10-2017-0093281, which is cited in the Information Disclosure Statement filed on December 7, 2021).
As to independent claim 22, Hwang discloses a method for forming a memory cell (see the attached translation, including the Fig. 1 disclosure), comprising:  forming a bottom electrode 100; forming a dielectric stack 200a/200b overlying the bottom electrode and comprising a plurality of dielectric layers 200a and 200b; and forming a top electrode 300 overlying the dielectric stack; wherein a bottom dielectric layer 200a of the plurality of dielectric layers is a closest one of the plurality of dielectric layers to the bottom electrode and has a highest electron affinity amongst the plurality of dielectric layers (see the entire translation, including claims 1, 3 and 4 on pages 2-3, for example).
As to dependent claim 23, Hwang’s bottom dielectric layer 200a directly contacts the bottom electrode 100.
As to dependent claim 24, Hwang’s top electrode 300 directly contacts a top dielectric layer 200b of the plurality of dielectric layers.
As to dependent claim 27, Hwang’s method further comprises (see the Fig. 2b disclosure) forming a conductive filament 210 in the dielectric stack, wherein the conductive filament comprises metal (see the translation at page 22, last paragraph).




Claims 15, 17, 19, 20, 29, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (cited above) together with Glassman (cited above).
As to independent claim 15, Hwang discloses a method (see the entire translation, including the Fig. 1 disclosure and pages 16-19) comprising:  depositing a bottom electrode layer 100 over a substrate; depositing a dielectric film 200a/200b over and directly on the bottom electrode layer, wherein the dielectric film comprises multiple different dielectric layers 200a and 200b that are vertically stacked, wherein the multiple different dielectric layers comprise a first dielectric layer 200a at the bottom electrode layer, and wherein the first dielectric layer has a highest electron affinity amongst the multiple different dielectric layers (see the entire translation, including claims 1, 3 and 4 on pages 2-3, for example); and depositing a top electrode layer 300 over the dielectric film.
The difference between claim 15 and Hwang is claim 15 further recites patterning the bottom electrode layer, the dielectric film, and the top electrode layer into a memory cell.
Glassman teaches that a memory cell is conventionally formed by patterning a stack of layers comprising a bottom electrode layer, a dielectric film, and a top electrode layer (see the entire reference, including the Figs. 2C-2E disclosure).
It would have been obvious to one skilled in this art that Hwang’s Fig. 1 memory cell was formed by patterning a stack of layers comprising a bottom electrode layer, a dielectric film, and a top electrode layer, because Glassman teaches that a memory cell is conventionally formed by patterning a stack of layers comprising a bottom electrode layer, a dielectric film, and a top electrode layer.
As to dependent claim 17, Hwang’s dielectric film 200a/200b comprises a second dielectric layer 200b, and wherein the depositing of the dielectric film comprises:  depositing the first dielectric layer 200a by vapor deposition (translation at page 17, first paragraph); and depositing the second dielectric layer 200b over the first dielectric layer by vapor deposition (translation at page 18, first full paragraph), wherein the depositing of the first dielectric layer and the depositing of the second dielectric layer are performed using a same set of precursors but different ratios of the precursors (translation at page 18, second full paragraph).
As to dependent claim 19, Hwang’s method further comprises (see the Fig. 2b disclosure) applying a forming voltage having a positive polarity from a top electrode 300 of the memory cell to a bottom electrode 100 of the memory cell to form a conductive filament 210 in a dielectric structure 200a/200b separating the top and bottom electrodes.
As to dependent claim 20, an electron affinity of Hwang’s dielectric film 200a/200b decreases discretely and uninterrupted from a bottom surface of the dielectric film to a top surface of the dielectric film.
As to independent claim 29, Hwang discloses a method (see the entire translation, including the Fig. 1 disclosure and pages 16-19) comprising:  depositing a bottom electrode layer 100 over a substrate; depositing a dielectric film 200a/200b over the bottom electrode layer and comprising multiple different dielectric materials 200a and 200b from a top of the dielectric film to a bottom of the dielectric film, wherein the multiple different dielectric materials comprise a first dielectric material 200a at the bottom electrode layer, and wherein the first dielectric material has a bottom conductive band edge that is lowest amongst the multiple different dielectric materials (see the entire translation, including claims 1, 3 and 4 on pages 2-3, for example); and depositing a top electrode layer 300 over the dielectric film.
The difference between claim 29 and Hwang is claim 29 further recites patterning the bottom electrode layer, the dielectric film, and the top electrode layer into a memory cell.
Glassman teaches that a memory cell is conventionally formed by patterning a stack of layers comprising a bottom electrode layer, a dielectric film, and a top electrode layer (see the entire reference, including the Figs. 2C-2E disclosure).
It would have been obvious to one skilled in this art that Hwang’s Fig. 1 memory cell was formed by patterning a stack of layers comprising a bottom electrode layer, a dielectric film, and a top electrode layer, because Glassman teaches that a memory cell is conventionally formed by patterning a stack of layers comprising a bottom electrode layer, a dielectric film, and a top electrode layer.
As to dependent claim 30, Hwang’s multiple different dielectric materials comprise a second dielectric material 200b directly contacting the top electrode layer 300.
As to dependent claim 31, a bottom conductive band edge of Hwang’s dielectric film 200a/200b steps up from the bottom electrode layer 100 to a top surface of the dielectric film (see the entire translation, including claims 1, 3 and 4 on pages 2-3, for example).
As to dependent claim 33, Hwang’s multiple different dielectric materials 200a and 200b are oxides (see the entire translation, including claims 1, 3 and 4 on pages 2-3, for example).

Claims 21, 28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814